CONFIDENTIAL INFORMATION, MARKED BY BRACKETS AND ASTERISKS ([***]), IN THIS
EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THIS
OMITTED INFORMATION.

 

DEDICATED FRACTURING FLEET AGREEMENT

 

THIS DEDICATED FRACTURING FLEET AGREEMENT (the “Agreement”) is made effective
November 1, 2013 (the “Effective Date”) by and between the parties herein
designated as “Company” and “Contractor”:

 

Company: Inflection Energy LLC

Address:1200 17th Street, Suite 1350

Denver, CO 80202-5835

 

Contractor: U.S. Well Services, LLC

Address:  770 South Post Oak Lane, Suite 405

 Houston, TX 77056

 

IN CONSIDERATION of the mutual promises, changes conditions and agreements
herein contained, the sufficiency of which is hereby acknowledged, and the
specifications and special provisions set forth in the exhibits attached hereto
and made a part hereof, the parties hereto mutually agree as follows:

 

1.0

AGREEMENT AND TERM

 

1.1

Nature of Services. The Company hereby engages the Contractor to perform the
Services set forth on Exhibit A.  The Contractor shall, at all times,
faithfully, with due diligence and to the best of Contractor's ability,
experience and talent, perform all the duties hereunder.  No waiver by Company
of any of the terms, provisions or conditions hereof shall be effective unless
said waiver shall be in writing and signed by an authorized officer or manager
of Company. Except as otherwise provided in Exhibit A, Company shall not have
the right to engage other persons, firms or entities to perform the same or
similar Services as requested hereunder unless contractor is unable or unwilling
to perform the services.  Company shall have the right to work with other firms
outside of Lycoming County, PA.

 

1.2

Term.  This Agreement shall commence on the Effective Date and remain in force
and effect through December 31, 2014 (the “Term”), unless earlier terminated
pursuant to the terms hereof.

 

1.3

Conflict.    If there are any conflicts between the provisions of this Agreement
and any other agreement, whether written or oral, between Company and
Contractor, the provisions of this Agreement shall control to the extent of the
conflict, regardless of the relative dates of any documents.  It is expressly
agreed that the terms of that certain Master Service Agreement dated January 18,
2013 between Company and Contractor shall not apply to the Services hereunder.

1

3510625v1

--------------------------------------------------------------------------------

 

 

2.0

INDEPENDENT RELATIONSHIP

 

In the performance of any work by Contractor for Company, Contractor shall be
deemed to be an independent contractor, with the authority and right to direct
and control all of the details of the work, Company being interested only in the
results obtained. However, all work shall meet the approval of Company and shall
be subject to the general right of inspection. Company shall have no right or
authority to supervise or give instructions to the employees, agents, or
representatives of Contractor, and such employees, agents, or representatives at
all times shall be under the direct and sole supervision and control of
Contractor. Any suggestions, advice or directions given by Company or its
employees to Contractor or its employees shall in no way establish or be
evidence of an intent to create a master and servant or principal and agent
relationship between Company and Contractor. It is the understanding and
intention of the parties hereto that no relationship of master and servant or
principal and agent shall exist between Company and the employees, agents, or
representatives of Contractor, and that all work or services covered hereby
shall be performed at the sole risk of Contractor.

 

3.0

INSURANCE

 

At any and all times during the term of this Agreement, to support the
indemnification provisions in this Agreement, but as a separate and independent
obligation, Contractor shall maintain, with an insurance company or companies
authorized to do business in the state where the Services are to be performed,
insurance coverage of the kind, in the minimum amounts, and under the terms
required by Company on the Required Limits of Insurance attached hereto, marked
Exhibit B and shall provide evidence of such insurance coverage by furnishing to
Company a Certificate of Insurance. The provisions of this Article 3.0 shall in
no way limit any indemnity obligations of Contractor or Company, and the limits
and coverages of any insurance obtained by either party shall in no way limit
the liabilities or obligations assumed by such Party pursuant to this Agreement.

 

3.1

If Contractor is a sole proprietor, Contractor must make the following election:

 

__________ I elect to be excluded from Workers' Compensation coverage as a Sole
Proprietor under state law. I further certify that I will provide an insurance
certificate evidencing Workers' Compensation insurance should I hire other
parties to perform any services on my behalf for Company.

 

__________ I elect to be covered under Workers' Compensation insurance as a Sole
Proprietor. A Certificate of Insurance evidencing Workers' Compensation coverage
is attached.

 

4.0

COMPENSATION

 

4.1

Compensation. The full compensation due Contractor shall be as specified
on Exhibit A, unless alternate arrangements have been submitted and mutually
agreed to by Company and Contractor in writing, and shall be



2

3510625v1

--------------------------------------------------------------------------------

 

 

inclusive of all labor, equipment, materials, supplies, tools, and supervision
provided by Contractor and all other expenses incurred by Contractor.

 

4.2

Payment Procedure. Contractor shall keep and maintain daily time sheets and/or
invoices relating to all Services performed hereunder. Company shall have the
right, at all times, to review and audit all of Contractor's time sheets and
invoices related to the Services. All daily time sheets for labor, and invoices
for materials and equipment must be approved by a Company representative. Based
upon the time sheets and invoices, and in accordance with Exhibit A, Contractor
shall submit a monthly statement and supporting documentation that the Company
may reasonably request, including without limitation, lien waivers from
subcontractors and from suppliers that delivered materials directly to the site
where the Services are performed, and documentation establishing that the
percentage of the work represented on the Application for Payment has been
completed in full compliance with this Agreement. Such invoice shall specify the
site for which the Services were performed or rendered. The Company will review
the Contractor's Applications for Payment and will promptly approve them or else
indicate, in writing, items of disapproval and approve all other items. In
taking action on the Contractor's Applications for Payment, the Company shall be
entitled to rely on the accuracy and completeness of the information furnished
by the Contractor and shall not be deemed to represent that it has made audits
of the supporting data or any examination to ascertain how or for what purposes
the Contractor has used the monies previously paid under this Agreement.

 

4.3

Payment. Company shall pay Contractor all undisputed invoiced amounts within 30
days of receipt of Contractor's invoice. 

 

5.0

INDEMNITY AND WARRANTY

 

5.1

It is agreed by both Company and Contractor that certain responsibilities and
liabilities for personal injuries, bodily injuries, death and property damage
arising out of the performance of this Agreement should be allocated between
them in order to avoid protracted litigation. Such sums shall be allocated
between Company and Contractor, along with the associated legal expenses, and
insurance may be arranged by each party as necessary to protect them against
these exposures to loss. The following sets out the specifics of the agreements
between Company and Contractor as to the allocation of the responsibilities and
liabilities. As used in this Article 5.0, the following terms shall have the
following meanings, whether or not capitalized in use:

 

a. “Company Group”  shall mean, individually or in any combination, Company, its
parent, affiliate, and subsidiary entities, its and their joint venturers, joint
interest owners, partners, co-owners, co-lessees, contractors and subcontractors
of any tier (other than Contractor and its subcontractors) and the respective
directors, officers, agents, representatives, employees and



3

3510625v1

--------------------------------------------------------------------------------

 

 

invitees of all of the foregoing.

b. “Contractor Group”  shall mean, individually or in any combination,
Contractor, the Contractor's parent, affiliate, and subsidiary entities, and
subcontractors of any tier, and each of their respective directors, officers,
agents, representatives, employees and invitees.

c. “Defend”  shall mean the obligation of the indemnitor at the indemnitees'
election (i) to defend the indemnitees at the indemnitor's sole expense or (ii)
to reimburse the indemnitees for the indemnitees' reasonable expenses incurred
in defending themselves. Notwithstanding the indemnitees' election of option (i)
above, the indemnitees shall be entitled to participate in their defense at the
indemnitee's sole cost. All obligations to defend shall include the obligation
to reimburse the indemnitee for its reasonable expenses incurred in enforcing
the indemnity, release, or protection obligations of this Agreement.

d. “Losses”  shall mean claims, demands, causes of action, legal proceedings,
losses, liabilities, fines, penalties, indemnity obligations, costs, damages or
expenses of any kind and character (including attorney's fees and other legal
expenses and punitive, exemplary and the multiplied portion of multiplied
damages).

e. “REGARDLESS OF FAULT” SHALL MEAN WITHOUT REGARD TO THE CAUSE(S) THEREOF
INCLUDING, WITHOUT LIMITATION, PRE-EXISTING CONDITIONS, WHETHER SUCH CONDITIONS
BE PATENT OR LATENT, IMPERFECTION OF MATERIAL, DEFECT OR FAILURE OF EQUIPMENT,
BREACH OF REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED), ULTRAHAZARDOUS
ACTIVITY, STRICT LIABILITY, TORT, BREACH OF CONTRACT, BREACH OF STATUTORY DUTY,
BREACH OF ANY SAFETY REQUIREMENT OR REGULATION, OR THE NEGLIGENCE OF ANY PERSON
OR PARTY, INCLUDING THE INDEMNIFIED PARTY OR PARTIES, WHETHER SUCH NEGLIGENCE BE
SOLE, JOINT AND/OR CONCURRENT, ACTIVE OR PASSIVE, OR ANY OTHER THEORY OF LEGAL
LIABILITY, BUT EXPRESSLY NOT INCLUDING THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY MEMBER OF THE INDEMNIFIED PARTY OR GROUP.

 

5.1

Contractor’s General Indemnity. Contractor shall release Company Group from any
liability for, and shall protect, Defend and indemnify Company Group from and
against all Losses, without limit and REGARDLESS OF FAULT, arising in connection
herewith in favor of Contractor Group and Contractor Group's employees on
account of bodily injury, death, or damage to property.

 

5.2

Company’s General Indemnity.  Company shall release Contractor Group from any
liability for, and shall protect, Defend and indemnify Contractor Group from and
against all Losses, without limit and REGARDLESS OF



4

3510625v1

--------------------------------------------------------------------------------

 

 

FAULT, arising in connection herewith in favor of Company Group and Company
Group's employees on account of bodily injury, death or damage to property.

 

5.3

Contractor’s Pollution Indemnity.  Subject to the indemnity obligations
contained in Sections 5.2 and 5.3, but notwithstanding anything to the contrary
in the other provisions of this Agreement, Contractor shall be responsible for
and assume all liability for and shall release, protect, defend, indemnify, and
hold harmless Company Group from and against Losses for the cost of cleanup
and/or remediation of pollution and/or unauthorized release or discharge
(including but not limited to any spilling, leaking, pumping, pouring, emitting,
emptying, injecting, escaping, leaching, dumping, or disposing into the
environment) of any substance, material, sewage, compound, mixture, pollutant,
or contaminant, which originates from Contractor Group’s property and is in the
sole care, custody and control of Contractor Group, REGARDLESS OF FAULT.

 

5.4

Company’s Pollution Indemnity.  Subject to the indemnity obligations contained
in Sections 5.2 and 5.3, but notwithstanding anything to the contrary in the
other provisions of this Agreement, Company shall be responsible for and assume
all liability for and shall release, protect, defend, indemnify, and hold
harmless Contractor Group from and against (i) Losses for the cost of cleanup
and/or remediation of pollution and/or unauthorized release or discharge
(including but not limited to any spilling, leaking, pumping, pouring, emitting,
emptying, injecting, escaping, leaching, dumping, or disposing into the
environment) of any substance, material, sewage, compound, mixture, pollutant,
or containment, which originates from Company Group’s property and (ii) all
other Losses arising out of or relating to pollution or contamination which
occurs at Company’s worksite and results from all other causes not listed in
Section 5.4; in each case, REGARDLESS OF FAULT.  

 

5.5

Contractor’s Equipment.  Notwithstanding anything herein to the contrary, if
Contractor’s downhole equipment is damaged or lost in the well below the rotary
table, then Company shall be liable to Contractor for the lesser of the repair
cost or actual cash value of the lost or damaged equipment.  To the extent that
insurance proceeds to any member of Contractor Group reduce the financial loss
due to the lost or damaged equipment, the loss or damage shall be born and
provided for in said insurance or coverage agreement. Company’s liability for
any such damaged or lost downhole equipment shall be limited to the lesser of
(a) substantiated repair cost, or (b) actual cash value, provided that
Contractor reasonably establishes the date of purchase or manufacture.

 

5.6

Catastrophic Losses.  Notwithstanding anything herein to the contrary,
Contractor Group shall not be liable for and Company shall release, protect,
defend, indemnify and hold harmless Contractor Group from and against any and
all Losses resulting from:  (i) radioactivity at Company’s worksite, (ii)
reservoir or underground damage, including, without limitation, loss of oil,
gas, other



5

3510625v1

--------------------------------------------------------------------------------

 

 

mineral substances, water, and the wellbore, including the costs for any
re-drilling, sidetracking, fishing or re-working, (iii) subsurface trespass or
any action in the nature thereof, and (iv) fire, explosion, wild well and/or
blowout, including, without limitation, the costs of controlling, cleaning and
removal of each of the foregoing uncontrolled well conditions; in each case,
REGARDLESS OF FAULT.

 

5.7

Intellectual Property.  Contractor represents and warrants that it owns or has
the right to use any and all equipment, tools, materials, computer software or
hardware, data, trade secrets and know-how used by Contractor in connection with
services provided to Company. Contractor represents and warrants that such use
does not violate or infringe on any patents issued or applied for or on licenses
of other parties. Contractor further represents and warrants that such use does
not constitute, directly or indirectly, the theft or misappropriation of any
third parties' trade secrets. Contractor agrees to indemnify, defend, and hold
harmless Company from any and all claims, demands, and causes of action of every
kind and character in favor of or made by a patentee, licensee, or claimant of
any rights or priority to such tool or equipment or the use or construction
thereof, that may result from or arise out of furnishing or using any such tool
or equipment by Contractor in connection with the Services, or that otherwise
arise from or are related to any breach of the foregoing representations and
warranties.

 

5.8

Warranty.  Contractor represents and warrants that it is qualified (including,
without limitation, holding all requisite licenses) and experienced to perform
the Services hereunder. Contractor warrants and guarantees to Company that all
equipment, materials, labor, workmanship, other services and other items
furnished under this Agreement shall be of a quality currently acceptable in the
trade, and free from defective workmanship and defects. The foregoing warranty
shall apply to all claims of which Company gives notice to Contractor prior to
Contactor’s departure from the worksite.  

 

5.9

Chemicals and Other Substances.    The handling and disposal of any chemical,
including but not limited to, used chemicals or waste or by-products, emulsion,
or chemically treated fluids (such as drilling fluids, completion fluids,
displacement fluids, wellbore fluids, wellbore treatments, stimulation fluids,
chemicals, etc.), cuttings, carvings or other substances resulting from
Contractor’s performance under this Agreement (“Chemicals”) become the sole
responsibility of Company when such Chemicals are returned to the surface of the
land or sea from below the rotary table.  Company agrees that Chemicals in the
care, custody or control of any member of Company Group will be stored,
transported and/or disposed of in accordance with all applicable laws and
regulations at Company’s sole risk and expense.  Company hereby waives, releases
and agrees not to assert any claim or bring any cost recovery action against
Contractor in connection with Company Group’s use, custody, storage,
transportation or disposal of Chemicals, under any common law theories or
applicable laws and regulations, now existing or



6

3510625v1

--------------------------------------------------------------------------------

 

 

hereinafter enacted, without regard to the cause or causes thereof, strict
liability or the negligence of any party.

 

5.10

Each party shall notify the other party immediately of any claim, demand, or
suit that may be presented to or served upon it by any party arising out of or
as a result of Services performed pursuant hereto, affording such other party
full opportunity to assume the defense of such claim, demand or suit and to
protect itself under the obligations of this indemnity section of the Agreement.
Each party covenants and agrees to support the indemnities in this Agreement by
available liability insurance coverage.

 

5.11

In the event that this Agreement is subject to the indemnity limitations of any
applicable State law, and so long as that law is in force, then it is agreed
that the above obligations to indemnify are limited to the extent allowed by
law.

 

5.12

For claims indemnified under this Section made against any person or entity by
an employee of the Contractor or Company, anyone directly or indirectly employed
by them or anyone for whose acts they may be liable, the indemnification
obligation under this Section shall not be limited by or to the amount or type
of damages, compensation or benefits payable by or for the indemnitor under
Workers' Compensation acts, disability benefit acts or other employee benefit
acts.

 

5.13

The indemnity provisions of this Agreement shall apply to any and all work
performed, services rendered or material supplied by Contractor on behalf of
Company in respect of the Services described hereunder.

 

5.14

The indemnity obligations under this Agreement shall be supported by liability
insurance obtained for the benefit of the other party and its Group with minimum
limits and coverages not less than those required to be obtained pursuant to
Article 3.0 and Exhibit B.  The parties agree that their indemnity obligations
hereunder are not intended to be limited by any insurance requirements except to
the extent mandated by applicable law and that the insurance requirements and
the indemnity provisions shall be separate and distinct obligations and shall be
separately and independently enforceable.

 

5.15

Neither party shall be liable to the other for consequential, incidental,
punitive, exemplary or indirect damages, lost profits or other business
interruption damages, by statute, in tort or contract, under any indemnity
provision or otherwise, REGARDLESS OF FAULT, except to the extent that such
damages are awarded to a third party with respect to which a party hereto has an
indemnity obligation under this Agreement.

 

5.16

Notwithstanding anything to the contrary herein, the indemnity provisions of
this Agreement shall not apply to the extent of any gross negligence or willful
misconduct of an indemnified party.



7

3510625v1

--------------------------------------------------------------------------------

 

 

6.0

NON-DISCLOSURE

 

Contractor recognizes and acknowledges that the Company's proprietary or
confidential information relating to the projects for which Contractor may
provide services hereunder, including, but not limited to, financial information
and information pertaining to the Company's prospects, operations, business
plans, practices and projects used by the Company in its business or developed
by Contractor in performing its services under this Agreement (hereafter
“Confidential Information”) are valuable and unique assets of the Company.
Contractor will not disclose Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior written consent or authorization of Company, during the full
term of this Agreement and for a period of three (3) years after the expiration
or termination of this Agreement. Upon termination of Contractor's services
hereunder, Contractor shall neither take nor retain any Confidential Information
or copies thereof without approval of Company.

 

 

7.0

TAXES AND CLAIMS

 

7.1

Contractor agrees to pay all taxes, licenses, and fees levied or assessed on
Contractor in connection with or incidental to the performance of the Agreement
by any governmental agency.

 

7.2

Contractor agrees to pay all claims for labor, materials, services, and supplies
furnished by Contractor hereunder and agrees to allow no lien or charge to be
fixed upon property of Company (except liens for Company’s non-payment of
undisputed amounts hereunder). Contractor agrees to indemnify, protect, defend
and hold harmless Company from and against all such claims or indebtedness
incurred by Contractor in connection with the Services as provided hereunder. It
is agreed that Company shall have the right to pay any such claims or
indebtedness out of any money due or to become due to Contractor hereunder.

 

7.3

Before payments are made by Company to Contractor, Company may require
Contractor to furnish proof that there are no unsatisfied claims for labor,
materials, equipment and supplies or for injuries to persons or property not
covered by insurance.

 

8.0

AUDIT

 

Company shall have the right to audit Contractor's books and records relating to
all invoices issued and all expenses incurred pursuant to this Agreement, for
two (2) years following the end of the Term.

 

9.0

SAFETY, HEALTH &  ACCIDENT PREVENTION

 

Contractors and subcontractors have an express responsibility for the
establishment of an



8

3510625v1

--------------------------------------------------------------------------------

 

 

effective safety program to prevent exposures to hazardous, unsanitary, or
unhealthy working conditions, per OSHA, EPA, DOT or other related codes. Clear
communication of Company's safety expectations is required to assure that all
contractors understand their safety obligations as mandated by government
regulations and company policies.

 

Listed below are the Company's requirements for outside Contractor's management
of project safety:

 

9.1

Contractor shall adhere strictly to all local, state, OSHA, EPA & DOT
regulations.

 

9.2

Contractor shall adhere to all Company General Contractor Safety Rules, from
time to time furnished to Contractor, as well as “site-specific” safety
requirements



9.3

Company officials are not responsible for Contractor's compliance with any
applicable safety requirements, but are empowered to stop any activities of
Contractor that are considered non-compliant or dangerous.

 

9.4Drug-free Workplace.  Contractor understands that Company maintains a drug
free workplace as required by law. Contractor agrees that any failure to comply
with Company's standards, policies, and procedures for maintaining a drug-free
workplace is a material breach of this Agreement and constitutes grounds for
immediate termination of this Agreement by Company.

 

9.5   Contractor is to provide Company with verification that their employees
are properly qualified to perform specialized job tasks, i.e., mobile equipment
operators, welders, electricians, etc. Verification may be provided by
certifications/licenses or training records.

 

9.6Contractor is required to obtain authorization/permits from Company before
performance of hot-work, confined space entry, excavation, trenching, crane
operations, utility tie-ins or process line breaks.

 

9.7    Contractor shall ensure that all of its employees or other personnel
designated by Contractor to provide any portions of the services hereunder are
medically and physically fit to perform job tasks and that performance of job
tasks will not exacerbate any existing physical or mental health problems or
subject them or any other persons to inordinate or undue health or safety risks.

 

10.0

EARLY TERMINATION

 

10.1

By Company.  Company shall have no right to terminate this Agreement except as
follows: 

 

(a)

In the event Company provides Contractor written notice that Contractor is in
material breach of this Agreement, Contractor will have thirty (30)



9

3510625v1

--------------------------------------------------------------------------------

 

 

days from receipt of written notice to cure the instance of such breach.  If
Contractor fails to cure such breach within thirty (30) days of written notice,
Company may terminate the Agreement. Company shall be obligated to pay
Contractor amounts due for Services performed in accordance with this Agreement.

(b)

In the event Contractor becomes insolvent, or be adjudicated bankrupt, or file,
by way of petition or anger, a debtor’s petition or other pleading seeking
adjustment of Contractor’s debts, under any bankruptcy or debtor’s relief laws
now or hereafter prevailing, or if any such be filed against Contractor, or in
case a receiver be appointed of Contractor or Contractor’s property, or any part
thereof, or Contractor’s affairs be placed in the hands of a creditor’s
committee, Company may terminate the Agreement on ten (10) days’ notice and
Company shall be obligated to pay Contractor only amounts due for Services
performed in accordance with this Agreement through the end of the notice
period.

10.2

By Contractor. Contractor has no right to terminate this Agreement except as
follows:

 

(a)

In the event Company does not pay Contractor within three (3) days of written
notice to Company that Company has not paid Contractor all undisputed items due
and owing within the time specified in Section 4.3, Contractor may terminate
this Agreement and Company shall pay Contractor all outstanding amounts due,
plus any third party costs necessarily and actually incurred by Contractor as a
direct result of such termination. 

(b)

In the event Company shall become insolvent, or be adjudicated bankrupt, or
file, by way of petition or answer, a debtor’s petition or other pleading
seeking adjustment of Company’s debts, under any bankruptcy or debtor’s relief
laws now or hereafter prevailing, or if any such be filed against Company, or in
case a receiver be appointed of Company or Company’s property, or any part
thereof or Company’s affairs be placed in the hands of a creditor’s
committee,  Contractor may terminate the Agreement on ten (10) days’ notice  and
Company shall be obligated to pay Contractor only amounts due for Services
performed in accordance with this Agreement through the end of the notice
period.

11.0

MISCELLANEOUS

 

11.1

Laws to be Observed and Controlling Law. Contractor shall comply with all
federal, state, and local laws, ordinances, and regulations affecting the
Services to be performed under this Agreement. This Agreement shall be construed
in accordance with the laws of the State of Texas without regard to choice of
law principles.





10

3510625v1

--------------------------------------------------------------------------------

 

 

 

11.2

Assignment. This Agreement may not be assigned or sub-let by Contractor in whole
or in part without the prior written consent of Company.

 

11.3

No Authority to Bind Company. Contractor understands and agrees that Contractor
has no authority, and shall not represent that it has authority, to bind Company
to any contract, agreement or similar obligations.

 

11.4

Agreement. This Agreement shall be binding upon and shall inure to the benefit
of the successors and permitted assignees of parties.

 

11.5

Survival.  All indemnity provisions of this Agreement shall survive termination,
expiration, or cancellation of the Agreement.

 

12.0

EXHIBITS

 

The following Exhibits are attached hereto and are made a part of this Agreement
for all purposes:

 

Exhibit A --- Dedicated Fracturing Fleet Services

Exhibit B --- Required Limits of Insurance

Exhibit C --- Contractor's Certificates of Insurance

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement upon the
date shown below but effective as of the Effective Date, in several
counterparts, each of which shall be considered as an original.

Contractor: US Well Services, LLC            Company: Inflection Energy LLC

 

 

   /s/ Brian Stewart                  /s/ Salar Nabavian

Brian StewartSalar Nabavian

President and CEOV.P. of Engineering and Strategic Planning

 

   September 19, 2013    September 23, 2013

Date   Date

 

11

3510625v1

--------------------------------------------------------------------------------

 

 

EXHIBIT A
DEDICATED FRACTURING FLEET SERVICES

 

1.Dedicated Fleet.  During the Term, Contactor agrees to provide a dedicated
fleet, which shall be comprised of the equipment and materials described in
Company’s bid proposal dated July 26, 2013, attached hereto as Exhibit A-1 (“Bid
Proposal”), labor and maintenance (collectively, the “Dedicated Fleet”) to
perform hydraulic fracturing services (“Services”) to complete the Minimum
Stages under the terms and conditions herein, and, except as provided in
Paragraph 3 below, Company agrees that it shall not use any fracturing services
contractor other than Contractor during the Term. Company understands that this
Dedicated Fleet is foregoing other services Contractor could assign to it while
dedicated to Company during the Term.  In the event Company fails to utilize the
Dedicated Fleet for the Minimum Stages, Company shall pay the Dedicated Fleet
Charge described below.  Contractor shall give Company the option to extend the
term for [***] days at contract pricing plus [***]% in order to meet the minimum
stage count of [***], if necessary.

1.

Minimum Stages.    Company shall provide a minimum of [***] stages during the
Term (“Minimum Stages”).  If Company does not provide Contractor the Minimum
Stages, then $[***] per stage for any stages less than the Minimum Stages shall
be owed by Company to Contractor (“Dedicated Fleet Charge”).  If at any time
during the Term prior to the completion of the Minimum Stages (i) there occurs a
stoppage of Services at the direction of Company or (ii) Company will not be
able to fully utilize the Dedicated Fleet or any portion thereof in the
reasonable judgment of Contractor and Company, then Contractor shall be
permitted to perform services using the Dedicated Fleet or any portion thereof
for another company to the extent such performance does not compromise Company’s
fracturing schedule, and any stages completed by the Dedicated Fleet for another
company shall count towards the Minimum Stages.  Contractor shall provide a
minimum of [***] stages during the Term (“Minimum Stages”).  If Contractor does
not provide Company the Minimum Stages, then $[***] per stage for any stages
less than the Minimum Stages shall be owed by Contractor to Company (“Dedicated
Fleet Charge”). 

2.

Additional Stages.  In the event that Company has provided the Minimum Stages
and requires additional stages during the Term, and Contractor’s Dedicated Fleet
is then available for use by Company, Company agrees to use the Dedicated Fleet
under the terms and conditions herein for such additional stages.  Contractor
agrees that it shall not relocate to another company in the event that Company
uses the Dedicated Fleet to complete additional stages. If Company meets Minimum
Stage Requirement, Company shall have the option to extend the terms and
conditions of this contract for either [***] days or [***] additional stages
with a written request to Contractor [***] days prior to term expiration and
Contractor consent.

3.

Rates. 

(a)

Mobilization.  The mobilization rate shall be as set forth on the Bid Proposal
and shall be the price paid by Company to Contractor for Services during the
Term.  Mobilization charges will apply to the first stage of each pad and are
detailed in Exhibit C on the “Cost Estimate per stage -1” page.  Mobilization
charges that apply are detailed as line items [***]. 

(b)

Operating Rate. The operating rate shall be as set forth on the Bid Proposal and
shall be the price paid by Company to Contractor for Services during the
Term.  The rate



12

[***]  Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

 

will begin when the fleet is positioned and ready to commence operations and
will cease when the stage/well is completed and at such time new mobilization
rates shall commence.  The operating rate is defined in the bid proposal cost
estimates as the [***] of $[***] per stage.  Other charges are outlined in the
bid proposal cost estimates and amounts will vary dependent upon job size, job
design, etc.

(c)

Force Majeure Rate. $[***] per day for any continuous period (not to exceed
[***]) that normal operations are suspended or cannot be carried on due to a
Force Majeure Event; provided, however, if Contractor is reasonably able to, it
shall relocate to another location of Company or to another company, so long as
said relocation does not displace another fleet (of Contractor or another
fracturing services contractor employed by Company). Any relocation is expressly
subject to a revision in rates if necessary as mutually agreed by the parties or
to a payment of the difference in costs and relocation fees. Company shall not
owe a Force Majeure Rate during the time when Services (or services for another
company) are performed at the other location.  Company can receive a credit of
$[***] per stage for each stage in excess of the [***] stage minimum, up to an
amount equal to [***]% of the total Force Majeure Payments made. 

As used herein, a “Force Majeure Event” is an event beyond the reasonable
control of the party claiming force majeure relief, including an Act of God, war
(declared or undeclared), insurrection (not of labor pool) revolution, rebellion
(not of labor pool) or civil strife, piracy, civil war or hostile action,
terrorist acts, riots, acts of public enemies, and governmental/regulatory
actions (including governmental moratorium of the Services), but shall not
include (i) a financial change in the market conditions that would decrease the
prices agreed to in this Agreement, (ii) a laying down of rigs (unless caused by
another Force Majeure Event), (iii) a downturn in the price of oil or natural
gas, (iv) the inability of Company to obtain materials, equipment, water or
other items necessary for Contractor to perform hydraulic fracturing services
(unless caused by another Force Majeure Event); or (v) economic infeasibility or
market conditions.  If a party is rendered unable, wholly or in part, by a Force
Majeure Event to perform, that party shall give written notice detailing such
Force Majeure Event to the other party as soon as possible, but no later than
[***] hours after the commencement of such Force Majeure Event.

4.

Rate Revision. In the event that the cost of sand, chemicals and/or fuel vary by
[***] or more from the costs of such items referenced in the Bid Proposal,
Contractor may, subject to Company’s approval, revise the rates/payments
hereunder to reflect the increase or decrease in such costs, provided that any
such rate/payment adjustment shall occur no more than [***] per year and no
earlier than [***] months from the Effective Date.

5.

Ingress, Egress, and Location.  Company hereby grants to Contractor the rights
of ingress and egress with respect to the site at which the services hereunder
are to be performed.  Should Contractor be denied free access to such site for
any reason not within Contractor’s reasonable control, any time lost by
Contractor as a result of such denial shall be paid for at a rate of $[***] per
day.  Company agrees at all times to maintain the road and location in such a
condition that will allow



13

[***]  Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

 

free and safe access and movement to and from the site for heavy oilfield
equipment tractors and trailers with limits of approximately [***] pounds gross
vehicle weight. The actual cost of repairs to any transportation equipment
furnished by Contractor or its personnel damaged as a result of improperly
maintained access roads or location will be charged to Company. Company shall
reimburse Contractor for all amounts reasonably expended by Contractor for
repairs and/or reinforcement of roads, bridges and related or similar facilities
(public and private) resulting from Company’s failure to comply with this
paragraph.  Company can receive a credit of $[***] per stage for each stage in
excess of the [***] stage minimum, up to an amount equal to [***]% of the total
Ingress, Egress, and Location Payments made.    

6.

Equipment Capacity. Contractor shall not be obligated to perform Services under
conditions that exceed the maximum bpm ([***] bpm) or maximum psi conditions
([***] psi). In the event an operation would exceed the maximum bpm or psi
conditions, Contractor shall be entitled to increased equipment charges.

7.

Bid Proposal.    In the event of a conflict between this Agreement and the Bid
Proposal, the terms and provisions of this Agreement shall control. 

14

[***]  Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A-1

Bid proposal

 

[see attached]





15

 

 

--------------------------------------------------------------------------------

 

 



[***]

 

 

 

 

 

 

16

 

 

--------------------------------------------------------------------------------

 

 

 

[***]





17

 

[***]  Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

 



[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]  Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
REQUIRED LIMITS OF INSURANCE

Contractor:          Category:

    INSURANCE CLASSIFICATION AND LIMITS

Basic Required Minimum Insurance Coverage and limits

Required Coverage

Addl Insured

Waiver Subro

Category 1

Category 2

Category 3

Category 4

Worker's Compensation

 

X

Statutory [***]

Statutory

[***]

Statutory [***]

Statutory [***]

Employer's Liability

 

X

Automobile Liability

X

X

[***]

[***]

[***]

[***]

General Liability

 (including Products & Completed Operations)

X

X

 

[***]

 

[***]

 

[***]

[***]

Excess/Umbrella Liability

X

X

-

-

[***]

[***]

Additional Required Coverage when used in Operations – Applicable to all
Categories

Aircraft Liability - owned and/or non-owned - $[***]

X

X

 

Vessel Liability - owned and/or non-owned - $[***]

X

X

 

Sole Proprietors

Provide-either a certificate of non-coverage or certificate of election to be
excluded from Workers' Compensation or a Certificate of Insurance for Workers'
Compensation coverage evidencing the Sole Proprietor election.

NOTE: Certificates must state that insurance shall not be canceled without
thirty (30) days prior written notice to Company.

Contractor shall require all subcontractors engaged in operations under this
Agreement to comply with and maintain insurance of the types and in the minimum
amounts required above for Contractor.





[***]  Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

 

Category 1: Contractor Activities – Minimum limits as defined above

CarpentersNon-Hazardous Waste Haulers

Cleaning ServicesOther Construction

Delivery ServicesSurveyors

Landmen

 

Category 2: Contractor Activities – Minimum limits as defined above

Anchor TestingSaltwater Disposal Facilities

Chemical VendorsTubular Inspections

Gas MeasurementVacuum Trucks

Painting ContactorsWelding (other than processing or hot tap)

Roustabouts, MechanicsWater Well Site Contact Consultants

Safety Personnel*Activities not otherwise classified

 

Category 3: Contractor Activities – Minimum limits as defined above

Backhoe, Crane Operators, Excavation Services

Casing CrewsHot Oil/Steamer Services

Cement ServicesLogging (All types)

Contract PumpersSeismic Contractors

General ContractorsWelding (Process Welding)

Specialty Contractors (AEP, Foxboro Fisher Delta V, etc.)

 

Category 4: Contractor Activities - Minimum limits as defined above

Cased Hole Services, PerforatingLogging (All types)

Completion RigsPipeline Construction, Repairs

CompressionTrucking – Oil, Fuel, Hazardous Waste

Drilling ContractorsTrucking – Winch, Rig Moves, Heavy Equipment

Downhole Wireline/ ServicesWelding (Hot Traps)

Fracture, Stimulation, PumpingHazardous Waste Disposal Facilities

Hot Shot

[***]  Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

CONTRACTOR’S CERTIFICATE OF INSURANCE





 

--------------------------------------------------------------------------------

 

 



 

[***]



 

--------------------------------------------------------------------------------